DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mildner et al. (US 2012/0248822 A1) in view of DE 10 2016 204 223 A1.
Mildner et al. disclose the claimed invention including first and second longitudinal members 16,18 (Figure 1) and a floor panel 30 (Figure 2) with upper and lower sides where the upper aside has a tunnel formation 32 with opposite vertically extending sidewalls which are secured thereto to by welds 52 (see paragraph [0042] which states that the element 32 extends over the front foot well section 36 of the floor panel 30 with the floor panel 30 located below and flange 50 of element 32 is secured to the floor panel 30 by welds 52) define a longitudinally extending central tunnel with an upwardly open cavity 53 toward the vehicle interior and accessible from above and which is capable of receiving vehicle equipment components therein.  Mildner et al. also disclose that the floor elevation 38 (see Figure 2) makes possible accommodating a vehicle battery.  See paragraph [0049], lines 11-14.
Regarding claim 2, the section of the tunnel 32 which intersects the cavity has a substantially U-shaped cross section.
Regarding claims 3 and 6, the tunnel is formed of a one piece profile body and the tunnel walls delimit the cavity and the cavity has a bottom.
Regarding claim 4, the tunnel walls extend upwardly and are substantially flat.
Mildner et al. disclose the claimed invention except for the battery positioned below the floor elevation extending from a first position proximate to the first longitudinal member to a second position proximate to the second longitudinal member.
DE 10 2016 204 223 A1 discloses a vehicle with first and second longitudinal members 6, 7 and a floor panel 2 and batteries which are positioned below the floor panel and which extend transversely between the two longitudinal members in proximity to the longitudinal members as shown in Figures 5, 6 and 4 especially.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the battery which extends below the elevated floor of Mildner et al. with a battery which extends transversely between the two longitudinal members as taught by DE 10 2016 204 223 A1 to make the best use of the transversely extending elevated floor section.

Response to Arguments

Applicant’s arguments with respect to claims 1-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/16/21